Citation Nr: 1721474	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  07-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for skin cancer, to include as secondary to service-connected chronic tinea type rash. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from September 1959 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In March 2016, the Board remanded the claim to afford the Veteran a personal hearing, which was conducted before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is of record.  At that time the Veteran submitted additional evidence, along with a waiver of initial consideration of that evidence by the Agency of Original Jurisdiction (AOJ).

The Veteran has an additional claim for service connection for colon cancer that is currently in remand status, and will be the subject of a separate decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that his skin cancer is the result of exposure to Agent Orange or other herbicide agents during service in Thailand, to radiation in his service at Bentwaters Royal Air Force Base from 1960-1964, to sun associated with his military occupation specialty (MOS), and/or is secondary to his service-connected skin rash.  

Regarding the Veteran's assertions of radiation exposure, a January 2006 written statement from the Air Force Institute for Operational Health indicated that a search of the Master Radiation Exposure Registryand other relevant records revealed no findings pertaining to the Veteran.  However, it was noted that the search "should not be considered as conclusive evidence that an occupational exposure to radiation did not occur."  

A September 2011 letter from the Department of the Air Force notes that due "to low exposure potential, we have no dose recommendation for the Veteran."  This information was not thereafter provided to the Under Secretary for Health for a dose estimate, and such action must be accomplished on remand.  See 38 C.F.R. § 3.311(a)(2)(iii); M21-1, Part IV, Subpart ii, 1.C.4.b. 

Moreover, the January 2015 VA examiner's rationale as to the etiology of the Veteran's skin cancer is inadequate, as it does not consider documented boils and a cyst behind the Veteran's ear in service, nor does it address the possibility of secondary service connection based on aggravation.  Accordingly, an addendum opinion is needed upon remand.  Additionally, the Board notes that the Veteran's appeal concerning his entitlement to service connection for colon cancer is in remand status, in part, to attempt to verify his exposure to herbicide agents during service.  Should such exposure be established, this theory of entitlement should be addressed by the examiner.  Any outstanding VA treatment records should also be secured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, request any outstanding private treatment records, to include any outstanding records from Dermatology Associates and Surgery Center and Dr. Vasudevan. 

3.  Obtain a dose estimate from the Under Secretary for Health concerning the Veteran's radiation exposure and then, if appropriate, any further development as required under 38 C.F.R. § 3.311(c).

4.  Ensure all requested development regarding the Veteran's assertions of herbicide agent exposure in Thailand is completed pursuant to the Board's March 2016 remand.  

5.  Then obtain an addendum opinion from a dermatologist addressing the etiology of the Veteran's skin cancer.  Following a review of the claims file, the examiner is asked to address the following:

a.  Is it at least as likely as not (to at least a 50:50 degree of probability) that the Veteran's skin cancer had its onset in service or is otherwise related to his service, to include as a result of sun exposure associated with his military duties and herbicide agent exposure, if conceded by the AOJ?  In addressing this question, please discuss the Veteran's in-service sun exposure, as well as his treatment of boils, a cyst behind the ear and a rash.  Herbicide agent exposure should only be addressed if conceded by the AOJ.  In so doing, the examiner may not rely solely on the fact that the Veteran's skin cancer is not on the presumptive list of diseases associated with herbicide exposure.  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's skin cancer is proximately due to or the result of his service-connected chronic tinea type rash?  

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic tinea type rash has aggravated (permanently worsened beyond its natural progression) the Veteran's skin cancer?  

The examiner must provide complete rationale for any conclusions reached.

6.  Then after taking any additional development deemed necessary, readjudicate the issue on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


